Fourth Court of Appeals
                                San Antonio, Texas
                                      October 30, 2020

                                    No. 04-19-00761-CV

                     IN RE COMMITMENT OF KEVIN JOHNSON

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI23245
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                      ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Patricia O. Alvarez, Justice
              Liza A. Rodriguez, Justice

       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court